Citation Nr: 0114844	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  00-09 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington,
West Virginia


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), initially rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from August 1968 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1999 RO rating decision that granted service 
connection for PTSD, and assigned a 50 percent evaluation 
under diagnostic code 9411, effective from March 1999.  The 
veteran submitted a notice of disagreement in March 2000, and 
the RO issued a statement of the case in April 2000.  The 
veteran submitted a substantive appeal in April 2000.


REMAND


All relevant evidence has not been properly developed with 
respect to the veteran's claim for an increase in a 50 
percent rating for his service-connected PTSD.  Further VA 
assistance is required to comply with the duty to assist.  
Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, 
114 Stat. 2096 (November 9, 2000), including new 38 U.S.C.A. 
§ 5103A.  

The veteran claims that his service-connected PTSD is more 
disabling than reflected in the 50 percent rating currently 
assigned.  The Board notes that the veteran underwent VA 
psychiatric examination in September 1999.  The examiner 
stated that he was unable to finish interviewing the veteran 
due to the severity of his emotional psychologic arousal and 
chest pain with a history of coronary artery disease and 
myocardial infarction. 

The Board observes that there are scant medical evidence 
describing the severity of the veteran's PTSD.  Thus, the 
veteran should be given another opportunity to be examined by 
VA. 

The Board notes that in March 1999, the veteran stated that 
he received treatment at the Clarksburg Medical Center by a 
Dr. Arnett and that he also started therapy at the Vet-
Center.  Complete treatment records from these sources should 
be obtained.  Murincsak v. Derwinski, 2 Vet.App. 363  (1992).

In view of the foregoing, the case is REMANDED by the RO for 
the following:

1.  The RO should contact the veteran and 
obtain information (names, addresses, 
dates) concerning all VA or non-VA 
examinations and treatment received by 
him for PTSD since 1998, including 
reports from the Clarksburg Medical 
Center and from the Vet Center.  The RO 
should then contact the medical providers 
and, following the procedures of 
38 C.F.R. § 3.159, obtain copies of all 
related medical records which are not 
already on file.

2.  The RO should have the veteran 
undergo another VA psychiatric 
examination to determine the current 
severity of his PTSD.  The claims folder 
should be provided to and reviewed by the 
doctor in conjunction with the 
examination.  The examiner should report 
all psychiatric signs and symptoms which 
are relevant to the rating criteria.  In 
this regard, a copy of the rating 
schedule must be provided to the 
examiner.  A Global Assessment of 
Functioning (GAF) score should be 
assigned and explained.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	K. OSBORNE
	Member, Board of Veterans' Appeals


